                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                             1:18-cr-79-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
RICHARD JOSEPH CHANDLER,               )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Letter Motion for

Compassionate Release/Reduction of Sentence, (Doc. No. 50).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                        Signed: January 21, 2021




     Case 1:18-cr-00079-MOC-WCM Document 51 Filed 01/21/21 Page 1 of 1
